Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 1 of 6 PAGEID #: 1241




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                      Plaintiff,                 :   Case No. 2:16-cr-180
                                                     also Case No. 2:18-cv-290

       - vs -
                                                     District Judge James L. Graham
                                                     Magistrate Judge Michael R. Merz

MALEK F. JALAL,
                                                 :
                      Defendant.


                      REPORT AND RECOMMENDATIONS


       This 28 U.S.C. § 2255 proceeding, filed by Defendant Malek F. Jalal with the assistance

of counsel, is before the Court for decision on the Motion to Dismiss of Plaintiff United States of

America (ECF No. 88).       The case has been referred to the undersigned for a Report and

Recommendations. 28 U.S.C. § 636(b). For the reasons set forth below, Plaintiff’s Motion should

be DENIED.




I.     Factual Background

       Jalal retained G. Allen Dale as attorney on June 20, 2016, in relation to an ongoing criminal

investigation against Jalal’s company, Unity Fuels, LLC (Memo. in Opp., Case No. 2:16-cr-180,

ECF No. 94, PageID 1215). Dale negotiated a plea agreement on Jalal’s behalf with the United

States, and on April 7, 2017, Jalal was sentenced to sixty months imprisonment and three years

supervised release, and was ultimately ordered to pay restitution in the amount of $3,587,809.18

                                                1
Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 2 of 6 PAGEID #: 1242




(Judgment, ECF No. 25; Am. Judgment, ECF No. 57). On April 3, 2018, Jalal filed a Motion to

Vacate Sentence, alleging ineffective assistance by Dale in connection with the plea agreement

and guilty plea (ECF No. 59, PageID 535). He asked that his sentence and restitution be vacated.

Id. at PageID 542. Jalal was released from custody on April 9, 2020 (Motion to Dismiss, ECF No.

88, PageID 1205 n.1), but remains on a term of supervised release. On April 13, 2021, Plaintiff

moved to dismiss the Motion to Vacate, arguing that Jalal’s release meant there was no longer a

live case-or-controversy that would enable the Court to adjudicate the Motion to Vacate. Id. at

PageID 1206.



II.    Legal Standard – Case-or-Controversy Requirement

       Article III, Section Two of the United States Constitution limits federal courts, among other

ways, to hearing live cases or controversies. “This case-or-controversy requirement subsists

through all stages of federal judicial proceedings, trial and appellate. . . . The parties must continue

to have a ‘personal stake in the outcome’ of the lawsuit.” Lewis v. Continental Bank Corp., 494

U.S. 472, 477-478 (1990). “This means that, throughout the litigation, the plaintiff ‘must have

suffered, or be threatened with, an actual injury traceable to the defendant and likely to be redressed

by a favorable judicial decision.’” Spencer v. Kenma, 523 U.S. 1, 7 (1998). “This triad of injury

in fact, causation, and redressability constitutes the core of Article III's case-or-controversy

requirement, and the party invoking federal jurisdiction bears the burden of establishing its

existence.” Steel Co. v. Citizens for a Better Enviro., 523 U.S. 83, 103-04 (1998).



III.   Analysis

       A.      Supervised Release

       Plaintiff argues that there is no live case-or-controversy because Jalal is not challenging
                                                   2
Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 3 of 6 PAGEID #: 1243




the term of supervised release; rather, “he alleges the counsel provided by Attorney Allen Dale

was constitutionally ineffective for failing to adequately contest various enhancements he received

under the Sentencing Guidelines.” (Motion to Dismiss, ECF No. 88, PageID 1205, citing Reply,

ECF No. 65 at PageID 730-44). As Jalal has already been released, and a shortened term of

supervised release is not a remedy for a now-completed but erroneously long period of

incarceration, the claim is moot and the Motion to Vacate must be dismissed. Id. at PageID 1206,

citing United States v. Johnson, 529 U.S. 53, 59 (2000).

       Jalal points out that he has asked that the entire sentence be vacated, and his current term

of supervised release is part of that sentence (Memo. in Opp., ECF No. 94, PageID 1217-18, citing

18 U.S.C. § 3583(a); Reply, ECF No. 65, PageID 747). Jalal is arguing that Dale’s ineffective

representation resulted in an eleven-level enhancement, going from a sentencing range between

twenty-four and thirty months incarceration to an actual sentence of sixty months. Id. at PageID

1225. “Jalal has more than two years remaining on his supervised release. If he succeeds on this

motion and the sentence be vacated and resentencing occur based on lesser guideline levels, the

supervised release period could be reduced or even erased. Consequently, this petition is not

moot.” Id. at PageID 1225-26.

       Plaintiff concedes, as it must, that within the United States Court of Appeals for the Sixth

Circuit, challenges to a term of supervised release mean that a case may not be moot even after the

prisoner is released from custody (Reply, ECF No. 97, PageID 1232-33, citing United States v.

Maken, 510 F.3d 654, 656 n.3 (6th Cir. 2007)). Plaintiff attempts to differentiate by arguing that

the Motion to Vacate deals with decisions or omissions by Dale that resulted in a longer custodial

sentence; Jalan does not claim that Dale’s ineffective representation affected his term of supervised

release. Id. at PageID 1232, citing Reply, ECF No. 65, PageID 733-34, 740-44. Thus, Plaintiff



                                                 3
Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 4 of 6 PAGEID #: 1244




argues, the term of supervised release is not redressable. Id. This is too fine a distinction to make.

As discussed above, by asking for the entire sentence to be vacated and for him to be resentenced,

Jalal has implicitly but clearly asked the Court to sentence him to a different (or no) period of

supervised release. This is well within the Court’s discretion:

               There can be no doubt that equitable considerations of great weight
               exist when an individual is incarcerated beyond the proper
               expiration of his prison term. The statutory structure provides a
               means to address these concerns in large part. The trial court, as it
               sees fit, may modify an individual's conditions of supervised release.

Johnson, 529 U.S. at 60, citing 18 U.S.C. § 3583(e)(2). Plaintiff again concedes that the Sixth

Circuit has in dictum stated that a shortened period of supervised release may be appropriate in a

petition, like Jalal’s challenging the length of a sentence (Reply, ECF No. 97, PageID1233, citing

Demis v. Sniezek, 558 F.3d 508, 514-15 (6th Cir. 2009)). Johnson is controlling, and Demis is more

persuasive to the undersigned than the Eighth Circuit case cited by Plaintiff indicating that the lack

of an express challenge to supervised release moots the case when a petitioner is no longer

incarcerated. Id., citing Owen v. United States, 930 F.3d 989 (8th Cir. 2019)

       As Petitioner is still under the original sentence sought to be vacated, and a resentencing

may address the period of supervised release, there is still a live case-or-controversy, and

Plaintiff’s Motion should be denied.



       B.      Restitution

       Plaintiff further argues that there is no live case-or-controversy with respect to restitution,

as even if he were resentenced to a shorter term of confinement or supervised release, full

restitution is mandatory (Motion to Dismiss, ECF No. 88, PageID 1206-07, citing 18 U.S.C. §

3663A). Moreover, Plaintiff claims, there is no causal link between the complained-of ineffective

assistance and the restitution he is required to pay, as Jalal was not represented by Dale during

                                                  4
Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 5 of 6 PAGEID #: 1245




restitution proceedings. Id. at PageID 1207. Jalal argues that Dale’s ineffective performance

included failure to investigate or verify the losses claimed by Plaintiff for restitution purposes, and

failure to advise Jalal that the $3,500,000 figure in his plea agreement was not a mere

“placeholder,” but in fact the lower bound of restitution he would be ordered to pay (Memo. in

Opp., ECF No. 94, PageID 1215). Dale was further ineffective, Jalal argues, in failing to object

to the restitution of $985,570 at the initial sentencing, before new counsel was appointed. Id. at

PageID 1215-16. Jalal claims that Dale’s failure to investigate or object left new counsel

hamstrung and with only scant information prior to the restitution hearing. Id. at PageID 1220.

“Inasmuch as vacating the sentence would afford Mr. Jalal [an opportunity] to explore these issues

which may demonstrate the restitution judgment is in error, there remains a concrete remedy

available.” Id. at PageID 1223.

       Restitution fits even more squarely within the “live case-or-controversy” requirement than

does supervised release. Unlike supervised release, Jalal expressly asked “that this Court vacate

the sentence and restitution imposed[.]” (Motion to Vacate, ECF No. 59, PageID 542 (emphasis

added)). Moreover, Jalal has set forth a plausible connection between Dale’s ineffectiveness and

the imposition of nearly $1,000,000 in restitution (Memo. in Opp., ECF No. 94, PageID 1223). If

Jalal’s Motion to Vacate is successful, then new counsel would have the opportunity to object to

that restitution amount at resentencing. See, e.g., id. at 1219, citing United States v. Kirkpatrick,

798 F.3d 365, 388 (6th Cir.2015) (“[R]estitution may be imposed only for demonstrated actual

losses directly and proximately caused by the Defendant’s conduct.”). Thus, there is a causal

connection between the allegedly ineffective assistance and the amount of restitution, and the

Court, through the imposition of a new judgment, could reduce the amount of restitution owed.

For these reasons, there is a live case-or-controversy with respect to restitution, and the Motion to



                                                  5
Case: 2:16-cr-00180-JLG-MRM Doc #: 99 Filed: 09/01/21 Page: 6 of 6 PAGEID #: 1246




Dismiss should be denied.



IV.    Conclusion

       For the foregoing reasons, it is recommended that Plaintiff’s Motion to Dismiss be

DENIED.



September 1, 2021.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal. 




                                                6
